September 27, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                       LYNDON MAYBERRY, Appellant

NO. 14-16-00523-CV                          V.

       KINDER MORGAN CRUDE & CONDENSTATE, LLC, Appellee
                ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 13, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Lyndon Mayberry.


      We further order this decision certified below for observance.